DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This is a non-final office action.
The amendment filed 1/21/2022 does not place the application in condition for allowance.
The anticipation rejections of claims 11 and 12 over Mejia are withdrawn.
The obviousness rejections of claims 15-17 over Mejia et al. are withdrawn. 
The previous obviousness rejections over Hines et al. are withdrawn.

Claim Interpretation
The claims recite that the self-powering energy source is mounted side by side with one of the plurality of solar modules. The definition of the phrase “side by side” includes “beside each other”, “in close companionship; together”, “next to one another; together”, and “closely associated or related; in proximity” (retrieved from https://www.collinsdictionary.com/us/dictionary/english/side-by-side on 2/8/2022).

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Regarding claim 18, Mejia teaches a self-powered solar tracker apparatus comprising
a torque tube 82 defining a single axis of rotation 88 (Fig. 8, C5/L30-56, C6/L66-C7/L33)
 a plurality of solar modules 30, 60, 160, 64, 164 coupled to the torque tube 82 such that rotation of the torque tube about the single axis of rotation 88 orients the plurality of solar modules (Figs. 7, 9, C4/L39-C5/L29, C6/L27-52)
a drive device 170 coupled to the torque tube 82, the drive device configured to rotate the torque tube and the plurality of solar modules about the single axis of rotation 88 (C6/L27-C6/L65)
a self-powering energy source 90/120 configured to power the drive device 170, the self-powered energy source mounted on a first side of the torque tube 82 (side upon which platform 80 is coupled) side by side with one of the plurality of solar modules 30, 60, 160, 64, 164 (see Fig. 4, which shows how source 90/120 is closely related and in proximity to modules 30, 60, 160, 64, 164, C7/L34-46)
an electronic module 190 secured to a second (side constrained by stand 10) side of the torque tube 82, wherein the electronics module and the self-powering energy source are (vertically located in the frame of Fig. 8) between the plurality of solar modules 30, 60, 160, 64, 164 and the drive device 170.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mejia as applied to claim 18 above, and further in view of US PGPub 2007/0297058 to Briee (of record).
Regarding claims 19-21, Mejia teaches the limitations of claim 18. Mejia teaches that the electronic module 190 includes electronics for outputting power away from the solar tracker apparatus (C7/L30-33), and that electronics (180 of Fig. 8) particular to the operation of the self-powering energy source 90/120 and drive 170 are required to operate the apparatus (C6/L27-52), but does not particular teach the claimed elements.
Briee teaches a similar solar tracker apparatus and self-powering energy source (130 in Fig. 1, 1200 in Fig. 19) capable of effecting rotation about a rotation axis (124 in Fig. 1, 1300 in Fig. 19, ¶0041, 0094), and teaches that the electronics necessary for operating the apparatus can be included in an electronic module (1600). Further, such electronics should include a DC to DC converter (elements 1512, 1514, 1516 can adjust the voltage from a solar panel energy source 1510 to be less than 10.7 V, ¶0101) and a boost converter (1550) coupled to a battery (an electrode of battery 1626 is coupled to ground, as is the DC to DC converter, ¶0102, 0103, 0111).  Additionally, the electronic module further includes a capacitor device (1562) coupled to the boost converter (1550), the capacitor device configured to provide a stable voltage for a motor drive (1542) coupled to the analogous drive device (1300, the capacitor device 1562 is capable of storing power for use by the driver 1542 in instances where the source does not specifically provide power, ¶0104, 0107, 0142). The electronic module taught by Briee is capable of stably providing power to a drive device. Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include in the electronic module a DC to DC converter, a battery coupled to the DC to DC converter and the electronics module, a boost converter coupled to the battery, and a capacitor device coupled to the drive device, with all of those elements capable of performing the claimed respective functions, in order to stably provide power to the drive device.

Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2006/0283497 to Hines (of record), and further in view of US PGPub 2007/0102037 to Irwin.
	Regarding claims 2-5, Hines teaches a solar tracker apparatus comprising
a torque tube defining a single axis of rotation (torque tube identified in Marked-up Fig. 3 below is analogous to tube 30 best seen in Fig. 1B; ¶0050, 0064, 0065)
a plurality of solar modules (elements 2 of Marked-up Fig. 3 below aligned along the previously identified torque tube) coupled to the torque tube such that the rotation of the torque tube about the single axis of rotation orients the plurality of solar modules (Figs. 2, ¶0038, 0042)
a drive device (identified in Marked-up Fig. 3 below, analogous to 14 of Figs. 1, 5B) operably coupled to the torque tube, the drive device configured to rotate the torque tube and the plurality of solar modules about the single axis of rotation (¶0040, 0053, 0059)
at least one crank (identified in Marked-up Fig. 3, analogous to 32/36 of Figs. 1B, 5B) connected to the drive device and connected to the torque tube such that the torque tube is offset from the drive device, wherein the crank transfers rotational movement of the drive device to the torque tube to orient the plurality of solar modules
a solar panel energy source 23 smaller than each of the plurality of solar modules and configured to power the drive device, wherein the solar panel energy source is mounted side by side with one of the plurality of solar modules (¶0068) 
an electronic module (specific element denoted in Marked-up Fig. 3 below; analogous to general module 18 of Figs. 2) secured to the torque tube (module 18 and tube 30 are secured to one another by coupling between elements shown in the cited Figs.; ¶0042, 0061), wherein the electronics module is between at least one of the plurality of solar modules and the drive device (the identified electronics module of Marked-up Fig. 3 is between the identified at least one of the plurality of solar modules and the identified drive device). 

[AltContent: textbox (at least one of the plurality of solar modules)][AltContent: arrow][AltContent: textbox (electronics module)][AltContent: arrow][AltContent: textbox (portion of upper surface of frame)][AltContent: arrow][AltContent: arrow][AltContent: textbox (drive device)][AltContent: textbox (torque tube)][AltContent: arrow][AltContent: textbox (crank)][AltContent: arrow] 
    PNG
    media_image1.png
    511
    710
    media_image1.png
    Greyscale

	As illustrated, the solar panel energy source is oriented along two parallel sides of a frame 20 (¶0056) and positioned on upper surfaces of the frame (¶0059, 0068), but is not specifically illustrated as being between at least one of the plurality of solar modules and the drive device. However, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form a solar panel energy source on a portion of the upper surface identified in Marked-up Fig. 3 above, as Irwin teaches that the placement of elements at those locations allows for uniform illumination throughout the day (Fig. 1, ¶0035, 0036). The solar panel energy source in the apparatus of modified-Hines would therefore be between at least one of the plurality solar modules and the drive device.
	Per claim 3, modified-Hines teaches the limitations of claim 2. The torque tube is cylindrical (see detail of Fig. 5B). 
Per claim 4, modified-Hines teaches the limitations of claim 2. Hines teaches that the apparatus of that invention, including the plurality of solar modules and the solar panel energy source, is configured to generate at least 200 Watts. Therefore a skilled artisan would at once envisage an embodiment of the apparatus that is configured to generate less than 300 Watts (¶0044, 0055). The solar panel energy source of that embodiment would necessarily be configured to produce less than 300 Watts, since it only generates a portion of the total output power of the apparatus.
Per claim 5, modified-Hines teaches the limitations of claim 2. Hines teaches that the solar panel energy source is configured to supply power to the drive device to cause the solar tracker apparatus to operate without an external energy source (¶0059, 0068). While Hines does not specifically teach the amount of energy in Watt-hours per day of operation necessary to power the drive device, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to optimize the power needed by the drive device to produce as much power from the apparatus as possible (¶0044, 0055).
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Claims 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub to Hines, and further in view of Irwin, Mejia and Briee.
Regarding claims 6-10, the rejection of these claims relies upon a different interpretation of Hines than that relied upon previously. Hines teaches a solar tracker apparatus comprising
a torque tube defining a single axis of rotation (torque tube identified in Marked-up Fig. 3 below is analogous to tube 30 best seen in Fig. 1B; ¶0050, 0064, 0065)
a plurality of solar modules (elements 2 of Marked-up Fig. 3 below aligned along the previously identified torque tube) coupled to the torque tube such that the rotation of the torque tube about the single axis of rotation orients the plurality of solar modules (Figs. 2, ¶0038, 0042)
a drive device (identified in Marked-up Fig. 3 below, including element analogous to 14 of Figs. 1, 5B and elements analogous to 32/36 of Figs. 1B, 5B) operably coupled to the torque tube, the drive device configured to rotate the torque tube and the plurality of solar modules about the single axis of rotation (¶0040, 0053, 0059)
a solar panel energy source 23 smaller than each of the plurality of solar modules and configured to power the drive device, wherein the solar panel energy source is mounted side by side with one of the plurality of solar modules (¶0068) 
an electronic module (16 of Figs. 1, 5B, ¶0040, 0061, 0062, 0068). [AltContent: textbox (portion(s) of upper surface of frame)][AltContent: arrow][AltContent: textbox (at least one of the plurality of solar modules)][AltContent: arrow][AltContent: textbox (electronics module)][AltContent: arrow][AltContent: arrow][AltContent: textbox (torque tube)]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (at least one of the plurality of solar modules)][AltContent: textbox (torque tube)][AltContent: arrow][AltContent: textbox (crank)][AltContent: arrow][AltContent: textbox (drive device)][AltContent: arrow][AltContent: textbox (portion of upper surface of frame)]
    PNG
    media_image1.png
    511
    710
    media_image1.png
    Greyscale

As illustrated, the solar panel energy source is oriented along two parallel sides of a frame 20 (¶0056) and positioned on upper surfaces of the frame (¶0059, 0068), but is not specifically illustrated as being between at least one of the plurality of solar modules and the drive device. However, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form a solar panel energy source on a portion of the upper surface identified in Marked-up Fig. 3 above, as Irwin teaches that the placement of elements at those locations allows for uniform illumination throughout the day (Fig. 1, ¶0035, 0036). The solar panel energy source in the apparatus of modified-Hines would therefore be between at least one of the plurality solar modules and the drive device.
Hines’ electronic module 16 aggregates the power produced by the solar panel energy source 23 and controls the operation of the drive device to track the path of the sun (¶0051), and is secured to a frame which is also coupled to the torque tube and the crank. Further, the power output by the apparatus is also coupled to this frame (¶0057, 0058). Hines does not specifically teach that the electronic module is secured to the torque tube. Mejia, however, teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to secure an electronic module (190 of Fig. 8) to a torque tube (82) capable of rotation and between a drive device (170) and solar modules (30, 90, 120) that are capable of being rotated about the axis of the torque tube of that drive device (C6/L55-C7/L60), as it would have merely required the rearrangement of elements known in the art in a known way. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). The electronic module in the apparatus of modified-Hines would therefore be between at least one of the plurality solar modules and the drive device.
Hines does not specifically teach the elements of claims 6-10. Mejia teaches that the electronic module (190) of that invention includes electronics for outputting power away from the solar tracker apparatus (C7/L30-33), and that electronics (180 of Fig. 8) particular to the operation of the self-powering energy source (90/120) and drive (170) are required to operate the apparatus (C6/L27-52), but does not particular teach the claimed elements.
Briee teaches a similar solar tracker apparatus and self-powering energy source (130 in Fig. 1, 1200 in Fig. 19) capable of effecting rotation about a rotation axis (124 in Fig. 1, 1300 in Fig. 19, ¶0041, 0094), and teaches that the electronics necessary for operating the apparatus can be included in an electronic module (1600). Further, such electronics should include a microcontroller (¶0108), a DC to DC converter (elements 1512, 1514, 1516 can adjust the voltage from a solar panel energy source 1510 to be less than 10.7 V, ¶0101) and a boost converter (1550) coupled to a battery (an electrode of battery 1626 is coupled to ground, as is the DC to DC converter, ¶0102, 0103, 0111).  Additionally, the electronic module further includes a capacitor device (1562) coupled to the boost converter (1550), the capacitor device configured to provide a stable voltage for a motor drive (1542) coupled to the analogous drive device (1300, the capacitor device 1562 is capable of storing power for use by the driver 1542 in instances where the source does not specifically provide power, ¶0104, 0107, 0142). The electronic module taught by Briee is capable of stably providing power to a drive device. Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include in the electronic module a microcontroller, a DC to DC converter, a battery coupled to the DC to DC converter, a boost converter coupled to the battery, and a capacitor device coupled to the drive device, with all of those elements capable of performing the claimed respective functions, in order to stably provide power to the drive device.

Allowable Subject Matter
Claim 11-17 are allowed. US PGPub 2015/0015975 to Huss (included in Applicant’s IDS filed 9/21/2021) teaches many of the claim limitations (see Non-Final office action mailed 2/17/2021 in regards to parent application 16/128,022), but does not teach an electronic module secured to the torque, proximate the drive device, and between at least two solar modules. US PGPub 2006/0283497 to Hines (of record) teaches many of the claim limitations (see rejection of claim 2 above), but does not teach or suggest a solar power energy source mounted on the torque tube side by side with one of the plurality of solar modules, or an electronic module secured to the torque tube proximate the drive device and between at least two solar modules.

Response to Arguments
Applicant's arguments filed 1/21/2022 have been fully considered but they are not persuasive. The rejection of claims 11 and 12 over Mejia, and of claims 15-17 over Mejia et al. are withdrawn. Applicant argues that the rejection of claim 18 as being anticipated by Mejia is improper. While the examiner does not agree that explaining the logical conclusions that a person having ordinary skill in the art would arrive at based on the teaching of a reference renders a rejection under 102(a)(1) improper, the rejection of claim 18 does not include a phrase referring to a skilled artisan. 
Applicant argues that Mejia does not reasonably teach that solar elements 62/64, 92/94, 122/124, 162/164 are of a different size. While the examiner understands the top-down view of Fig. 4 to show that elements 62/64 and 162/164 are necessarily smaller than 122/124, 162/164, claim 18 does not recite a relative size difference. 
Finally, Applicant argues that Mejia does not teach an SPES mounted side by side with one of the plurality of solar modules. The definition of the phrase “side by side” includes “beside each other”, “in close companionship; together”, “next to one another; together”, and “closely associated or related; in proximity” (retrieved from https://www.collinsdictionary.com/us/dictionary/english/side-by-side on 2/8/2022). Again, as shown at least by Fig. 4 of Mejia, the elements identified as reading on the claimed SPES and plurality of solar modules are together, closely associated or related, and in proximity.
The rejection of claim 18 under Mejia is therefore proper.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186. The examiner can normally be reached M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/               Primary Examiner, Art Unit 1726